                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                                 )
UNITED STATES SECURITIES AND                     )
EXCHANGE COMMISSION,                             )
                                                 )
                       Plaintiff,                )
                                                 )
       v.                                        )   Civil Action No. 1:17-cv-7052
                                                 )
ACCELERA INNOVATIONS, INC.,                      )   Hon. Virginia M. Kendall
SYNERGISTIC HOLDINGS, LLC, and                   )
GEOFFREY J. THOMPSON,                            )
                                                 )
                       Defendants.               )
                                                 )

       PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S NOTICE OF
    SETTLEMENT AND UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENT

       Plaintiff United States Securities and Exchange Commission (“SEC”) hereby provides

this Court with notice of the parties’ settlement and moves unopposed for entry of Final

Judgment as to Defendants Geoffrey J. Thompson, Accelera Innovations, Inc., and Synergistic

Holdings, LLC (collectively, the “Defendants”). In support thereof, the SEC states as follows:

       1.       On September 29, 2017, the SEC filed this action for violations of federal

securities laws against Defendants. (ECF No. 1.)

       2.       On January 22, 2020, the SEC filed a Notice of Tentative Settlement and Request

for Stay, informing this Court that the parties had reached a tentative settlement, pending

approval from the Commission. The SEC further requested a 90-day stay of these proceedings in

order to seek such approval. (ECF No. 40.) On January 28, 2020, this Court granted the motion.

(ECF No. 42.)
        3.     Defendants have consented to filing of the proposed Judgments attached hereto.

The Defendants’ consent agreements are attached hereto as Exhibits 1, 2, and 3. The proposed

Judgments as to the Defendants are attached hereto as Exhibits 4, 5, and 6.

        4.     Entry of the proposed Judgments would resolve all issues in this pending

litigation.

        5.     The parties have conferred, and the Defendants do not oppose this Motion.

        WHEREFORE, the Commission respectfully requests entry of the attached proposed

Judgments, to which the Defendants have consented, pursuant to Rule 58(d) of the Federal Rules

of Civil Procedure.


Dated: April 2, 2020                 Respectfully submitted,

                                             By: /s/ Ariella O. Guardi
                                             Alyssa A. Qualls (Quallsa@sec.gov)
                                             Daniel J. Hayes (HayesDJ@sec.gov)
                                             Ariella O. Guardi (Guardia@sec.gov)
                                             United States Securities and Exchange Commission
                                             175 West Jackson Boulevard, Suite 1450
                                             Chicago, Illinois 60604
                                             (312) 353-7390
                                             (312) 353-7398 (FAX)

                                             Attorneys for Plaintiff U.S. Securities and Exchange
                                             Commission




                                                2
